Allowable Subject Matter
	Claims 1-18 and 20 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1, the prior art of record fails to teach or suggest, either alone or in combination “a method of driving a display panel, the method comprising: grouping m adjacent pixels, which output a same color light, into one pixel-group in the display panel, where m is an integer greater than or equal to two; determining whether a unit grayscale to be implemented by the pixel-group is greater than or equal to a reference grayscale by analyzing respective data signals applied to the pixel-group; performing, in response to the unit grayscale being greater than or equal to the reference grayscale, a normal driving that implements the unit grayscale by controlling all of the m adjacent pixels to emit light with first luminance corresponding to the respective data signals; and performing, in response to the unit grayscale being less than the-reference grayscale, a combination driving that implements the unit grayscale by controlling only a portion of the m adjacent pixels to emit light with second luminance that is greater than the first luminance.” as claimed (emphasis added).
	As to claims 9, the prior art of record fails to teach or suggest, either alone or in combination “the method comprising: grouping m adjacent pixels, which output a same color light, into one pixel-group in the display panel, where m is an integer greater than or equal to two; determining whether a unit grayscale to be implemented by the pixel-group is greater than or equal to a determined reference grayscale by analyzing respective data signals applied to the pixel-group; performing, in response to the unit grayscale belonging to a high-grayscale region that is greater than or equal to the 
	As to claims 16, the prior art of record fails to teach or suggest, either alone or in combination “a display panel comprising pixels, each pixel comprising an organic light emitting element; a display panel driving circuit configured to drive the display panel; and a driving control circuit configured to: group m adjacent pixels, which output a same color light, into one pixel-group in the display panel, where m is an integer greater than or equal to two; and determine whether a unit grayscale to be implemented by the pixel group is greater than or equal to a reference grayscale based on analyzation of respective data signals applied to the pixel-group; selectively perform, based on whether the unit grayscale to be implemented by the pixel-group is greater than or equal to the reference grayscale, a normal driving configured to operate all of the m adjacent pixels to emit light with a first luminance corresponding to the respective data signals or a combination driving configured to operate only a portion of the m adjacent 
	The dependent claims are also allowed for the same reasons.
	The withdrawn claims are rejoined.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SEJOON AHN/Examiner, Art Unit 2628